DETAILED ACTION
	Examiner acknowledges preliminary amendments filed on 7/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
The request filed on 7/8/20 for Continued Prosecution Application (CPA) is acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 21, 25, 26, 27, 28, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist).
Regarding claim 1, Zombo teaches a method of monitoring a thermal protection system coupled to a structural component (TBC abstract), the thermal protection system including a thermally insulative body and at least one layer of thermochromatic material applied thereon such that the at least one layer is positioned between the thermally insulative body and the structural component (para 18), the method comprising: 
determining a value of a thermochromatic property of the at least one layer of thermochromatic material (temperature sensitive: para 18, heat: para 26); wherein the value of the thermochromatic property includes at least one of an intensity or a frequency of light emitted from the at least one layer of thermochromatic material when exposed to non-visible light and is responsive to an amount of heat applied to the at least one layer of thermochromatic material wherein the value of the thermochromatic property irreversibly changes based on the amount of heat applied (temperature sensitive: para 18, heat: para 26).

	Feist teaches a determining a value of a thermochromatic property of the at least one layer of thermochromatic material (para 73); comparing the value to a baseline value of the thermochromatic property (para 73, 156); and determining degradation of the thermal protection system when the value of the thermochromatic property deviates from the baseline/normal value (para 156, void: para 109).  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include heat source as taught by Feist for measuring temperature induced properties.

Regareding claim 3, Zombo teaches determining a value comprises determining a plurality of values of the thermochromatic property (para 34), each of the plurality of values corresponding to a predetermined region of the at least one layer of thermochromatic material (Fig 9).  

With respect to claims 4, 25, Zombo teaches comprising directing non- visible light towards the at least one layer of thermochromatic material (Fig 2), wherein the thermochromatic material includes photoluminescent material configured to be activated by the non-visible light (para 34).  

Regarding claims 5, 28, Zombo teaches at least partially removing the thermal protection system from the structural component (para 22) to expose the at least one layer of thermochromatic material to the non-visible light (temperature/IR induced changes para 19).  

With respect to claim 6, Zombo does not teach comparing the value comprises selecting the baseline value that corresponds to a temperature of the at least one layer below a predetermined threshold.
Feist teaches comparing the value comprises selecting the baseline value that corresponds to a temperature of the at least one layer below a predetermined threshold (threshold is determined by coating thickness: Fig 3).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include heat source as taught by Feist for measuring temperature induced properties.
With respect to claim 21, Zombo teaches coupling the thermal protection system to the structural component (para 18, Fig 9).
Regarding claim 26,  Zombo teach coupling the thermal protection system to the structural component, the thermal protection system including the at least one layer of thermochromatic material with a plurality of portions each of which is applied to a predetermined region of the thermally insulative body (Fig 2, 3, 8).  
With respect to claim 27, Zombo teaches the thermally insulative body includes a first surface and a second surface, and the at least one layer of thermochromatic material is applied to the second surface (Fig 3), and wherein the method further comprises exposing the structural component with the thermal protection system to a first amount of heat, the thermally insulative body inhibiting heat transfer through the thermally insulative body from the first surface to the second surface so that only a second amount of heat reaches the second surface and thereby the at least one layer of thermochromatic material (para 19).  
Regarding claim 32, Zombo teaches determining the value of the thermochromatic property includes determining the value that is substantially uniform across the at least one layer thermochromatic 
Regarding claim 34, Zombo teaches determining the value of the thermochromatic property includes determining the value of the thermochromatic property that is only visible to a human eye (para 29) when activated by non-visible light (heat induced para 26).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist)  as applied to claim 1, further in view of Ribi (7,514,262).
Regarding claim 22, the combination does not teach the insulative body is formed of a plurality of heat-resistant fibers.
Ribi teaches the insulative body is formed of a plurality of heat-resistant fibers (col 8 lines 60-65).
Therefore it would have been obvious to one/person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include fibers as taught by Ribi into the combination for higher
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist)  as applied to claim 1, further in view of Coffy (5360503).
Regarding claim 23, the combination does not teach the thermal protection system to the structural component, the thermal protection system including the thermally insulative body that is a woven or non-woven material formed of a plurality of heat-resistant fibers.  Zombo teaches using thermal barrier coating with different material.
Coffy teaches thermoplastic polymer woven or non-woven material formed of a plurality of heat-resistant fibers (abstract; Fig 1a).
.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist)  as applied to claim 1, further in view of Becker et al. (2011/0123712 hereinafter Becker).
Regarding claim 24, although the combination does not teach the thermal protection system including the thermochromatic material that is fabricated from one or more thermochromatic dyes responsive to temperatures above a predetermined threshold. Feist teaches comparing the value comprises selecting the baseline value that corresponds to a temperature of the at least one layer below a predetermined threshold (threshold is determined by coating thickness: Fig 3).
Becker teaches the thermal protection system including the thermochromatic material that is fabricated from one or more thermochromatic dyes responsive to temperatures (Para 36).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include dyes as taught Becker for different transition temperature.

Claims 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist)  as applied to claim 1, further in view of Roche (2008/0063026).
Regarding claims 29, 30, the combination (Zombo modified by Fiest) does not teach determining the value of the thermochromatic property includes determining the value that is modified to a first level when a temperature of the at least one layer thermochromatic material is greater than a first predetermined threshold.  

Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a threshold level as taught by Roche for ease of detection.  Furthermore, threshold level is determined thermochromatic material combination. 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include heat source as taught by Feist for measuring temperature induced properties.

Regarding claim 30, Zombo teaches determining the value of the thermochromatic property includes determining the value that remains at the first level when the temperature of the at least one layer thermochromatic material reduces to below the first predetermined threshold.  
Roche teaches determining the value of the thermochromatic property (abstract) includes determining the value that is modified to a first level when a temperature of the at least one layer thermochromatic material is greater than a first predetermined threshold (para 007).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a threshold level as taught by Roche for ease of detection.  Furthermore, threshold level is determined thermochromatic material combination. 
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include heat source as taught by Feist for measuring temperature induced properties.
Claims 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zombo (2008/0008968) in view of Feist et al. (2009/0122832, hereinafter Feist)  as applied to claim 1, further in view of Roche (2008/0063026) and  Ahn et al. (2009/0111701 hereinafter Ahn).
Regarding claims 31 and 33, the combination does not teach determining the value of the thermochromatic property includes determining the value that is permanently modified to a second level as the temperature of the at least one layer thermochromatic material progressively increases above a second threshold.
Roche teaches a thermochroic polymeric material with irreversible change above a temperature (abstract) at multiple threshold (abstract).
Therefore it would have been obvious to one/person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to use different material to change the irreversibility as taught by Roche for ease of recognition.
However, the combination (Becker modified by Roche) does not teach a plurality of different levels/uniform as the temperature of the at least one layer progressively increases above the predetermined threshold.
Ahn teaches a temperature changing progressive/gradient pattern of material (Para 11,76; Fig 1 a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art (POSITA) to include a gradient pattern as taught by Ahn for manufacturing success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/             Examiner, Art Unit 2855